DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
Response to Amendment
The amendments filed with the written response received on January 19, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 4, 12, 14, 17-18 and 26  have been amended; claims 16, 22, and 28-29 are canceled; and claims 3, 5-11, 21, and 23-25 are withdrawn from further consideration. Accordingly, claims 1-15, 17-21 and 23-27 are pending in this application, with an action on the merits to follow regarding claims 1-2, 4, 12-15, 17-20, and 26-27.
Because of the applicant's amendment, the following in the office action filed October 16, 2020, are hereby withdrawn:
Previous claim rejections under 35 USC 112(b).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 12, 14, 17, 18 and 26 claimed the lower surface of the brim or lower section of the brim as being solid or solid uninterrupted, however such language does not appear in the written description.  Examiner respectfully suggests amending the written description to include this language.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is indefinite as it recites, “wherein the upper brim section is located closer to a central axis in a radial direction of a sweatband than the lower brim section is located to the central axis in the radial direction of the sweatband….”  It is unclear if a sweatband is required by the claim or if it is only functionally recited.  Examiner has interpreted the claim as requiring a sweatband and respectfully suggests amending to recite, “A ball cap, comprising: a sweatband, and a brim that has an upper brim section and a lower brim section, wherein the upper brim section is located closer to a central the sweatband than the lower brim section is located to the central axis in the radial direction of the sweatband….”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Schlemmer (US 4827384).
Regarding claim 1, Von Schlemmer discloses a ball cap (10), comprising: a crown (16) that has a front section and a back section that are oriented next to one another in a longitudinal direction of the ball cap (see annotated Fig. 3), wherein the front section has a top surface (outer surface seen in at least annotated Fig. 3) and a bottom surface (inner surface seen in Fig. 2), wherein the bottom surface of the front section engages a head of a wearer of the ball cap when worn (as can be understood from Fig. 2), wherein the back section has a top surface (outer surface as seen at least in in annotated Fig. 3) and a bottom surface (inner surface seen in Fig. 2), wherein the bottom surface of the back section engages the head of the wearer of the ball cap when worn (as can be understood from Fig. 2), wherein the crown has a highest crown point (at 18) and a lowest crown point (an point along bottom edge of 19) in a vertical direction (see annotated Fig. 3); a brim (combination of 15 and 26) that covers a portion of the top surface of the front section (as 26 covers at least a part of the top surface of the crown as seen in Figs. 1 and 3), wherein the brim does not cover an entirety of the top surface of the front section such that the top surface of the front section has an uncovered portion (see annotated Fig. 3), wherein the brim has a highest brim point in the vertical direction (see annotated Fig. 3), and wherein the highest brim point is closer to the highest crown point than to the lowest crown point in the vertical direction (as can be seen in annotated Fig. 3, the high point of the brim is closer to 18 than it is to the bottom edge of 19), wherein the brim has a left side edge and a right side edge (see annotated Fig. 1); wherein the highest brim point is located at a midpoint of the brim in a lateral direction (as can be seen in annotated Fig. 1), wherein a tailing edge of the brim (see annotated Fig. 1) is attached to and engages the top surface of the front section an entire way in an extension that is continuously upwards in the vertical direction upon moving forward in the longitudinal direction from the left side edge to the highest brim point (as can be seen in annotated Fig. 1), wherein the left and right side edges are located lower than the lowest crown point in the vertical direction (as can be understood from Fig. 3) and the tailing edge extends to a position in the vertical direction that is at a same position in the vertical direction as the lowest crown point on both a right side and left side of the crown (at 20 and 21), wherein the tailing edge continuously engages the top surface of the front section an entire way from the left side edge that is at the same 
Regarding claim 2, Von Schlemmer discloses wherein the brim does not cover any portion of the back section of the crown (as can be seen in annotated Fig. 3), and wherein the front section is a front half of the crown and wherein the back section is a back half of the crown (as can be seen in annotated Fig. 3).
Regarding claim 4, Von Schlemmer discloses wherein the brim has a leading edge located forward from the crown in the longitudinal direction of the crown (see annotated Fig. 1), wherein the left and right side edges extend from the tailing edge to the leading edge and the leading edge is curved at engagement with the left and right side edges (as can be seen in annotated Fig. 1).


    PNG
    media_image1.png
    706
    783
    media_image1.png
    Greyscale

Annotated Fig. 1 (Von Schlemmer)

    PNG
    media_image2.png
    723
    720
    media_image2.png
    Greyscale

Annotated Fig. 3 (Von Schlemmer)

Regarding claim 26, Von Schlemmer discloses a ball cap (10), comprising: 9a crown (16) that has a highest crown point (at 18, see annotated Fig. 3) located in a vertical direction of the ball cap (see annotated Fig. 3), wherein the crown has a lowest crown point (any point along the lower edge of 19) located in the vertical direction of the ball cap (see annotated Fig. 3), wherein a height of the crown is defined as the distance in the vertical direction from the lowest crown point to the highest crown point (such a height can be determined from annotated Fig. 3); a brim (26) that extends forward of the crown in a longitudinal direction of the ball cap (as can be seen in annotated Fig. 3), wherein the brim extends in the vertical direction to a highest brim point (see annotated st additional), and wherein the brim has a tailing edge that extends from the right side edge to the left side edge (see annotated Fig. 1-1st additional), wherein the tailing edge is attached to and engages a top surface of the crown an entire way from the left side edge to the right side edge (as can be seen in annotated Fig. 1-1st addition, the tailing edge is stitched to the brim from the right side edge to the left side edge), wherein the brim has a lower surface that is a solid uninterrupted surface at all locations of the lower surface between and from the left side edge to the right side edge (lower surface is the underside of 26 which can be seen as continuously solid and uninterrupted in Figs. 1-3).  
	Regarding claim 27, Von Schlemmer discloses wherein the highest brim point is closer to the highest crown point than to the lowest crown point (as can be seen in in annotated Fig. 3); wherein the crown has a front section and a back section that are oriented next to one another in the longitudinal direction (as seen in annotated Fig. 3), wherein the crown has a central axis (see annotated Fig. 3), wherein the front section has a bottom surface (inner surface, best seen in annotated Fig. 3 and Fig. 2), wherein the bottom surface of the front section engages a head of a wearer of the ball cap when worn (as can be understood from Fig. 2), wherein the back section has a bottom surface (inner surface, best seen in annotated Fig. 3 and Fig. 2), wherein the bottom surface of the back section engages the head of the wearer of the ball cap when worn (as can be 


    PNG
    media_image3.png
    714
    794
    media_image3.png
    Greyscale


Annotated Fig. 1-1st Additional (Von Schlemmer)


    PNG
    media_image2.png
    723
    720
    media_image2.png
    Greyscale

Annotated Fig. 3 (Von Schlemmer)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15, and 17 (claim 17 as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Schlemmer in view of Diamond (US 7174572).
Regarding claim 12, Von Schlemmer discloses a ball cap (10), comprising: a crown (16) that has a front section and a back section that are oriented next to one another in a longitudinal direction of the ball cap (see annotated Fig. 3), wherein the front section has a top surface (outer surface seen in at least annotated Fig. 3) and a bottom surface (inner surface seen in Fig. 2), wherein the bottom surface of the front section engages a head of a wearer of the ball cap when worn (as can be understood from Fig. 2), wherein the back section has a top surface (outer surface as seen at least in in annotated Fig. 3) and a bottom surface (inner surface seen in Fig. 2), wherein the bottom surface of the back section engages the head of the wearer of the ball cap when worn (as can be understood from Fig. 2), wherein the front section of the crown extends 180 degrees about the central axis, and wherein the back section of the crown extends 180 degrees about the central axis (as can be seen in annotated Fig. 3); a brim (26) that extends in the radial direction (as can be seen in at least Figs. 1-4, the brim extends radially outward of the crown), and wherein the brim is located closer to the central axis in the radial direction (relationship of brim and central axis can be seen best in Fig. 3), 
Von Schlemmer does not expressly disclose a sweatband that defines a perimeter that extends 360 degrees about the central axis of the crown, wherein the perimeter defines an opening into which the head of the wearer extends when the crown is placed onto the head of the wearer, and the brim extends in the radial direction past the perimeter of the sweatband such that the brim is located closer to the central 
Diamond teaches headwear wherein comprising a sweatband (24) that defines a perimeter that extends 360 degrees about the central axis of the crown (20) (as can be seen from Fig. 2), wherein the perimeter defines an opening into which the head of the wearer extends when the crown is placed onto the head of the wearer (as can be seen and understood from Fig. 2), and the brim (30)extends in the radial direction past the perimeter of the sweatband (as can be seen in Fig. 2).
Von Schlemmer and Diamond teach analogous inventions in the field of ball caps.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a sweatband to the ball cap of Von Schlemmer as taught by Diamond in order to provide a sweatband (as ball caps having sweatbands is old and conventional) that is not excessively complex or bulky (see col. 1, lines 60-65 of Diamond).
When used in combination, the brim (26 of Von Schlemmer) is located closer to the central axis in the radial direction than the sweatband is to the central axis in the radial direction (as can be understood from Fig. 3 of Von Schlemmer).
Regarding claim 13, the modified cap of Von Schlemmer discloses wherein the brim (26) covers a portion of the top surface of the front section (as can be seen in annotated Figs. 1-1st additional and 3), wherein the brim does not cover an entirety of the top surface of the front section such that the top surface of the front section has an uncovered portion (as can be seen in annotated Figs. 1-1st additional and 3).



    PNG
    media_image3.png
    714
    794
    media_image3.png
    Greyscale


Annotated Fig. 1-1st Additional (Von Schlemmer)


    PNG
    media_image2.png
    723
    720
    media_image2.png
    Greyscale

Annotated Fig. 3 (Von Schlemmer)

Regarding claim 17, Von Schlemmer discloses a ball cap (10), comprising: a brim (26) that has an upper brim section (see annotated Fig. 1-2nd additional; Examiner notes that the term "seam" is very broad and merely means "a part cut off or separated from the main body of something" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com and as such the brim 26 can be cut into upper and lower sections/parts) and a lower brim section (see annotated Fig. 1-1st additional), wherein the upper brim section is located closer to a central axis (relationship between upper brim section and central axis can be seen in annotated Fig. 3), wherein the upper brim section has an upper surface (outer nd additional, as the lower brim section is smaller than the upper brim section, it therefore has a smaller surface area); wherein the lower surface is a solid surface at all locations of the lower surface between and from a back edge of the lower surface to a front edge of the lower surface (as brim 26 is a solid surface, than the lower surface of the lower brim section is also solid from the back edge to the front edge of the section); and a crown (16) that has a top surface (outer facing surface, best shown in Figs. 1 and 3) and a bottom surface (inner facing surface best seen in Fig. 2) , wherein the crown has a button (18) and wherein the central axis extends through the button (as can be seen in annotated Fig. 3), wherein the upper brim section is free from engagement with the button (as best seen in Fig. 1).
Von Schlemmer does not expressly disclose wherein the upper brim section is located closer to a central axis in a radial direction of a sweatband than the lower brim section is located to the central axis in the radial direction of the sweatband. 
Diamond teaches headwear comprising a sweatband (24).
Von Schlemmer and Diamond teach analogous inventions in the field of ball caps.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a sweatband to the ball cap of Von Schlemmer as taught by Diamond in order to provide a sweatband (as ball caps having sweatbands is old and conventional) that is not excessively complex or bulky (see col. 1, lines 60-65 of Diamond).
nd additional and Fig. 3 of Von Schlemmer).

    PNG
    media_image4.png
    675
    720
    media_image4.png
    Greyscale

Annotated Fig. 1-2nd Additional (Von Schlemmer)




    PNG
    media_image5.png
    723
    720
    media_image5.png
    Greyscale


Annotated Fig. 3 (Von Schlemmer)

Allowable Subject Matter
Claim 14 and 18-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments, filed January 19, 2021, with respect to the 35 USC 102 and 103 rejections of claims 1-2, 4, 12-13, 15, 17, and 26-27, have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the claimed have been considered and the search has been updated, and prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732